



    
Exhibit 10.2
AMENDMENT THREE
TO
CONAGRA FOODS, INC.
NONQUALIFIED PENSION PLAN
(January 1, 2009 Restatement)
WHEREAS Conagra Brands, Inc., formerly known as ConAgra Foods, Inc. (the
“Company”) sponsors the ConAgra Foods, Inc. Nonqualified Pension Plan (the
“Plan”); and
WHEREAS, the Plan was most recently amended and restated effective January 1,
2009; and
WHEREAS the Company, by means of an Employee Matters Agreement between the
Company and Lamb Weston Holdings, Inc., approved the transfer of certain Plan
liabilities in connection with the spin-off of Lamb Weston, Inc. from the
Company; and
WHEREAS, the Company, by action of the Human Resource Committee of the Board of
Directors of the Company (the “Committee”) has the authority, pursuant to
Section 9.04 of the Plan, to amend the Plan from time to time in its discretion;
and
WHEREAS, the Committee desires to amend the Plan to: (1) reflect the transfer of
liabilities for Lamb Weston Holdings, Inc. employees in connection with the
spinoff of Lamb Weston, Inc. (“Lamb Weston”) on November 9, 2016, through a
distribution of 100% of the Company’s interest in Lamb Weston to holders of
shares of the Company’s common stock, resulting in the formation of Lamb Weston
Holdings, Inc.; and (2) incorporate the Company’s name change into the Plan.
NOW, THEREFORE, the Plan is amended, effective November 10, 2016, in the
following respects:
1.The name of the Plan is amended to read “Conagra Brands, Inc. Nonqualified
Pension Plan,” and all other references to ConAgra Foods, Inc. in the Plan will
mean Conagra Brands, Inc., unless the context clearly requires a different
meaning.


2.Section 2.01 is amended by adding a paragraph (g) to read as follows:


“(g)    Effective November 10, 2016, except as set forth in Schedule 1.1 of the
Employee Matters Agreement between the Company and Lamb Weston Holdings, Inc.
(“Lamb Weston”), dated as of November 8, 2016, each Participant employed by Lamb
Weston or any affiliate of Lamb Weston shall no longer be eligible to
participate in the Plan.”
3.Section 8.01 of the Plan is amended by adding the following at the end
thereof:


“Effective November 10, 2016, except as set forth in Schedule 1.1 of the
Employee Matters Agreement between the Company and Lamb Weston Holdings, Inc.
(“Lamb Weston”), dated as of November 8, 2016, the Company’s payment obligations
with respect to each Participant employed by Lamb Weston or any affiliate of
Lamb Weston shall be transferred to and assumed by Lamb Weston in accordance
with the Employee Matters Agreement between the Company and Lamb Weston, dated
as of


1

--------------------------------------------------------------------------------





November 8, 2016, and shall be paid pursuant to a substantially similar,
nonqualified plan adopted by Lamb Weston or its affiliate.”


IN WITNESS WHEREOF, the Company has caused this Amendment Three to be executed
on its behalf, by its officer duly authorized, this 22nd day of December, 2016.
 
CONAGRA BRANDS, INC.
 
By: _Ryan Egan_______________________
        Vice President of Human Resources





2